 

Exhibit 10.1

CYPRESS SEMICONDUCTOR INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT  

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between _____________ (the “Employee”) and Cypress Semiconductor
Inc., a Delaware corporation (the “Company”), effective as of _______________,
2016 (the “Effective Date”).  

RECITALS

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control
transaction. The Board of Directors of the Company (the “Board”) recognizes that
such consideration may be a distraction to the Employee and may cause the
Employee to consider alternative employment opportunities. The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a “Change
of Control” (as defined herein) of the Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

3. The Board believes that it is imperative to provide the Employee with certain
severance benefits upon the Employee’s termination of employment in connection
with a Change of Control. This Agreement is intended to provide the Employee
with enhanced financial security and incentive and encouragement to remain with
the Company notwithstanding the possibility of a Change of Control.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will have an initial term of two (2) years
commencing on the Effective Date (the “Initial Term”).  Commencing on the two
(2) year anniversary of the Effective Date and on each one (1) year anniversary
thereafter, this Agreement will renew automatically for additional, one (1) year
terms (each, an “Additional Term”) unless either party provides the other party
with written notice of nonrenewal at least four (4) months prior to the date of
automatic renewal.  Notwithstanding the foregoing, if a Change of Control occurs
(i) when there are fewer than twelve (12) months remaining during the Initial
Term or (b) during an Additional Term, the term of this Agreement will extend
automatically through the date that is twelve (12) months following the date of
the Change of Control.  If Executive becomes entitled to the benefits under
Section 4  of this Agreement, then the Agreement will not terminate until all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter agreement between the
Company and the Employee (an “Employment Agreement”). If the Employee’s

 

--------------------------------------------------------------------------------

 

employment terminates for any reason, including (without limitation) any
termination outside of the Change of Control Period, the Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement or under his or her Employment Agreement.

3. Termination of Employment. In the event Employee’s employment with the
Company terminates for any reason, Employee will be entitled to any: (a) unpaid
base salary accrued up to the effective date of termination, (b) unpaid, but
earned and accrued annual incentive for any completed fiscal year as of his or
her termination of employment, (c) pay for accrued but unused vacation, (d)
benefits or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Employee, (e) unreimbursed
business expenses required to be reimbursed to Employee, and (f) rights to
indemnification Employee may have under the Company’s Articles of Incorporation,
Bylaws, or separate indemnification agreement, as applicable.  In addition, if
the termination is by the Company other than for Cause, death or Disability (as
defined herein), or Employee terminates his or her employment with the Company
(or any parent or subsidiary of the Company) for Good Reason, Employee may be
entitled to the amounts and benefits specified in Section 4.

4. Severance Benefits.

(a) Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason within the Change of Control Period. If, within the Change of
Control Period, (i) the Employee terminates his or her employment with the
Company (or any parent or subsidiary of the Company) for Good Reason or (ii) the
Company (or any parent or subsidiary of the Company) terminates the Employee’s
employment for other than Cause, death or Disability, then the Employee shall
receive from the Company the severance payments and benefits described in this
Section 4(a), subject to the Employee signing and not revoking a standard
release of claims with the Company (the “Release”) in a form reasonably
acceptable to the Company (but which form does not impose post-employment
obligations on the Employee other than those contained in the Agreement) within
the period required by the Release and in no event later than sixty (60) days
following the Employee’s termination of employment, inclusive of any revocation
period set forth in the release of claims (collectively, the “Release Deadline
Date”), provided that the Release shall not be required in the event of
Employee’s death. If the Release does not become effective by the Release
Deadline Date, the Employee will forfeit any rights to severance payments and
benefits in Section 4(a) and under this Agreement.  No severance will be paid or
provided until the Release becomes effective. The Company must provide the form
of Release to the Employee in a reasonable period of time following termination
of employment so that the Employee has a reasonable opportunity to have the
Release become effective before the Release Deadline Date.

(i) Severance Payment. The Employee shall be entitled to receive a lump-sum
severance payment (less applicable withholdings) equal to fourteen (14) months
of the Employee’s annual base salary (as in effect immediately prior to (A) the
Change of Control, or (B) the Employee’s termination, whichever is greater) plus
fourteen (14) months of the Employee’s annual target bonus for the fiscal year
in which the Change of Control or the Employee’s termination occurs, whichever
is greater.  

(ii) Acceleration of Vesting of Equity-Based Compensation Awards. One-hundred
percent (100%) of the then-unvested portion of all of Employee’s outstanding
equity-based compensation awards shall become vested, and any performance based
restrictions or requirements applicable to any equity-based compensation awards
will be deemed to have been satisfied at 100%  target level. Notwithstanding the
foregoing, to the extent required to avoid imposition of any additional tax or
income recognition under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), equity-based compensation awards

-2-

--------------------------------------------------------------------------------

 

shall be paid or settled at the same time or times that the awards otherwise
would have been paid or settled in the absence of this Section 4(a)(ii).  

(iii) Additional Cash Payment. The Employee shall be entitled to receive an
additional lump-sum severance payment (less applicable withholdings) equal to
the result of (A) times (B).  For this purpose, “A” will equal fourteen (14),
and “B” will equal the amount of the monthly premium that would be required for
the first month of coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended and all applicable regulations (referred to collectively
as “COBRA”), with the premium calculated on the assumption that the Employee in
fact elects coverage for himself or herself, and any eligible spouse and/or
dependents of the Employee that were enrolled in the applicable Company health
plan immediately prior to the Change of Control.  However, the Employee will be
eligible for this taxable payment without regard to whether he or she actually
elects COBRA continuation coverage.

(b) Timing of Severance Payments. If the Release required by Section
4(a) becomes effective by the Release Deadline Date, severance payments and
benefits under this Agreement will be paid in a lump sum payment (less any
applicable withholdings) on the first business day after the Release Deadline
Date, but in no event later than March 15th of the calendar year immediately
following the calendar year of the Employee’s termination of employment, except
as required by Section 4(f).  If the Employee should die before all amounts have
been paid, such unpaid amounts shall be paid in a lump sum payment (less any
applicable withholding taxes) to the Employee’s designated beneficiary, if
living, or otherwise to the personal representative of the Employee’s estate, as
described in Section 4(f) below.

(c) Voluntary Resignation; Termination for Cause, Death or Disability. If the
Employee’s employment with the Company terminates (i) voluntarily by the
Employee other than for Good Reason, (ii) for Cause by the Company or (iii) due
to Employee’s death or Disability, then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company, including,
without limitation, any Employment Agreement.

(d) Termination Outside of Change of Control Period. In the event the Employee’s
employment is terminated for any reason outside of the Change of Control Period,
then the Employee shall be entitled to receive severance and any other benefits
only as may then be established under the Company’s existing written severance
and benefits plans and practices or pursuant to other written agreements with
the Company, including, without limitation, any Employment Agreement.

(e) Exclusive Remedy. In the event of a termination of Employee’s employment
within the Change of Control Period, the provisions of this Section 4 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which the Employee or the Company may otherwise be entitled, whether at law,
tort or contract, in equity, or under this Agreement. The Employee shall be
entitled to no benefits, compensation or other payments or rights upon
termination of employment within the Change of Control Period other than those
benefits expressly set forth in this Section 4.

(f) Section 409A.

(i) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no Deferred Compensation Separation Benefits (as defined below) payable under
this Agreement will be considered due or payable until the Employee has incurred
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended and the final regulations and any guidance
promulgated thereunder (together, “Section 409A”).  In

-3-

--------------------------------------------------------------------------------

 

addition, if the Employee is a “specified employee” within the meaning of
Section 409A at the time of the Employee’s separation from service (other than
due to death), then the severance benefits payable to the Employee under this
Agreement, if any, and any other severance payments or separation benefits that
may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) otherwise due to the Employee on or
within the six (6) month period following the Employee’s separation from service
will accrue during such six (6) month period and will become payable in a lump
sum payment (less any applicable withholding taxes) on the date six (6) months
and one (1) day following the date of the Employee’s separation from service.
All subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. In no event will the Employee
have discretion to determine the taxable year of payment of any Deferred
Compensation Separation Benefits.  Notwithstanding anything herein to the
contrary, if the Employee dies following his or her separation from service but
prior to the six (6) month anniversary of his or her date of separation, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum (less any applicable withholding taxes) to the Employee’s estate as soon as
administratively practicable after the date of the Employee’s death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit.

(ii) Amendments to this Agreement to Comply with Section 409A. This provision is
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. Each payment and benefit payable under this Agreement
is intended to constitute a separate payment under Section 1.409A‑2(b)(2) of the
Treasury Regulations. The Company and the Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions, which are necessary, appropriate or desirable to avoid imposition of
any additional tax or income recognition prior to actual payment to the Employee
under Section 409A. Notwithstanding anything to the contrary in this Agreement,
in no event will the Company reimburse Employee for any taxes imposed or other
costs incurred as a result of Section 409A.

(g) Non-disparagement & Non-solicitation. Employee agrees to the following
covenants, to the extent permitted by applicable law, in the event Employee
receives severance payments and benefits under Section 4(a) of this
Agreement.  Employee further acknowledges and agrees that the Company is relying
on Employee’s compliance with this Section 4(g) as an essential term of this
Agreement. The Company’s rights pursuant to this Section 4(g) are in addition to
any remedies it may have for breach of contract or otherwise; further, the
remaining terms of this Agreement, as well as the Release contemplated by
Section 4(a), as applicable, will remain in full force and effect.

(i) Non-disparagement. For a period of fourteen (14) months immediately
following the date of termination of Employee’s employment, Employee will
refrain, in Employee’s capacity as a former executive officer, from any
disparaging statements about the Company and its officers, directors and
affiliates, including, without limitation, the business, products, intellectual
property, financial standing, future, or employment/compensation/benefit
practices of the Company; provided, however, that (a) nothing shall restrict
Employee’s ability to make any statements of any nature as a stockholder or a
director of the Company, (b) none of these restrictions shall apply to
statements made in connection with legal proceedings, and (c) the foregoing
requirements under this Section 4(g) will not apply to any statements that
Employee makes in addressing any statements made by the Company, its officers
and/or its directors regarding Employee or Employee’s performance as an employee
of the Company so long as Employee’s statements are, in the good faith judgment
of Employee, truthful; and

-4-

--------------------------------------------------------------------------------

 

(ii) Non-solicitation. For a period of fourteen (14) months immediately
following the date of termination of Employee’s employment, Employee will not,
either directly or indirectly, solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or hire or take away such
employees, or attempt to solicit, induce, recruit, encourage, hire or take away
employees of the Company, either for Employee’s own purposes, or for any other
person or entity.  

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (b) but for this
Section 5, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Employee’s severance benefits under Section 4(a) or other
benefits shall be either:

(i) delivered in full, or

(ii) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits and other benefits may be taxable under Section 4999 of the Code. 

In the event of a reduction in accordance with Section 5(ii), the reduction will
occur, with respect to such severance and other benefits considered “parachute
payments” within the meaning of Section 280G of the Code, in the following
order: (i) reduction of cash payments in reverse chronological order (that is,
the cash payment owed on the latest date following the occurrence of the event
triggering the excise tax will be the first cash payment to be reduced;
(ii) cancellation of awards granted “contingent on a change in ownership or
control” (within the meaning of Section 280G of the Code), (iii) cancellation of
accelerated vesting of equity-based compensation awards in the reverse order of
date of grant of the awards (that is, the vesting of the most recently granted
awards will be cancelled first); and (iv) reduction of employee benefits in
reverse chronological order (that is, the benefit owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first benefit to be reduced.  If two or more equity-based compensation awards
are granted on the same date, each award will be reduced on a prorated
basis.  In no event shall the Employee have any discretion with respect to the
ordering of payment reductions.

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section 5 shall be made in writing by a
nationally recognized accounting or valuation firm selected by the Company (the
“Accountants”), whose determination shall be conclusive and binding upon the
Employee and the Company for all purposes.  For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear all costs for payment of the Accountants services in connection with any
calculations contemplated by this Section 5.  

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his or her responsibilities as an employee and
intended to result in substantial

-5-

--------------------------------------------------------------------------------

 

personal enrichment of the Employee, (ii) Employee being convicted of, or
pleading no contest to, a felony or misdemeanor that the Company reasonably
believes has had or will have a material detrimental effect on the Company’s
reputation or business, (iii) a willful act by the Employee which constitutes
illegal or gross misconduct and which is injurious to the Company, or (iv)
Employee’s intentional unauthorized or wrongful use or disclosure of proprietary
or confidential information of the Company (or any other party to whom Employee
owes an obligation of nonuse or nondisclosure as a result of Employee’s
employment relationship with the Company), including but not limited to trade
secrets and customer lists; or (v) Employee’s willful and continued failure to
substantially perform the duties and responsibilities of his or her position
(other than due to physical or mental illness) after there has been delivered to
the Employee a written demand for performance from the Company that describes
the basis for the Company’s belief that the Employee has not substantially
performed his or her duties and the Employee has not corrected such failure
within thirty (30) days of such written demand.

(b) Change of Control. “Change of Control” means the occurrence of any of the
following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) (“Person”) becomes the “beneficial
owner” (as defined in Rule 13d–3 under said Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities; provided, however, that for purposes of this subsection, (1) the
acquisition of additional stock by any Person, who is considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
will not be considered a Change of Control; and (2) if the stockholders of the
Company immediately before such change in ownership continue to retain
immediately after the change in ownership, in substantially the same proportions
as their ownership of shares of the Company’s voting stock immediately prior to
the change in ownership, direct or indirect beneficial ownership of more than
fifty percent (50%) of the total voting power of the stock of the Company, such
event shall not be considered a Change of Control under this subsection. For
this purpose, indirect beneficial ownership shall include, without limitation,
an interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or

(ii) Any action or event occurring within a twelve (12) month period, as a
result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iii)  A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty-percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty-percent (50%) or

-6-

--------------------------------------------------------------------------------

 

more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (3) a Person, that owns, directly or indirectly,
fifty-percent (50%) or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least fifty-percent (50%)
of the total value or voting power of which is owned, directly or indirectly, by
a Person described in this subsection (iii)(B)(3).  For purposes of this
subsection (iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

(c) Change of Control Period. “Change of Control Period” shall mean the period
(i) commencing three (3) months before the occurrence of a Change of Control,
and (ii) ending twelve (12) months after the Change of Control.

(d) Disability. “Disability” shall mean that the Employee has been unable to
perform his or her Company duties as the result of his or her incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative (such determination as to acceptability not to
be unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.

(e) Good Reason. “Good Reason” means Employee’s resignation within thirty (30)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Employee’s
express written consent:  (i) a material reduction by the Company of Employee’s
base salary in effect immediately prior to such reduction (other than a one-time
reduction that is equal to or less than fifteen percent (15%) of Employee’s base
salary that also applies to substantially all of the similarly situated
employees of the Company); (ii) a material reduction of Employee’s duties or
responsibilities relative to Employee’s duties or responsibilities in effect
immediately prior to such reduction provided, however, that continued employment
following a Change of Control with substantially the same responsibility with
respect to the Company’s business and operations will not constitute “Good
Reason” (for example, “Good Reason” does not exist if the Employee is employed
by the Company with substantially the same responsibilities with respect to the
Company’s business that he or she had immediately prior to the Change of Control
regardless of whether his or her title is revised to reflect his or her
placement within the overall corporate hierarchy or whether he or she provides
services to a subsidiary, affiliate, business unit or otherwise); or (iii)
Employee’s relocation at the Company’s direction to a facility or location more
than thirty-five (35) miles from Employee’s then present location of providing
services.  Employee’s resignation will not be deemed to be for Good Reason
unless Employee has first provided the Company with written notice of the acts
or omissions constituting the grounds for “Good Reason” within one hundred
twenty (120) days of the initial existence of the grounds for “Good Reason” and
a reasonable cure period of not less than thirty (30) days following the date
the Company receives such notice, and such condition has not been cured during
such period.

7. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same

-7-

--------------------------------------------------------------------------------

 

extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers an agreement pursuant to a purchase, merger,
consolidation, liquidation or otherwise as described in this Section 7(a) or
which becomes bound by the terms of this Agreement by operation of law.

(b) The Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (i) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (ii) upon delivery, if delivered
by hand, (iii) one (1) business day after the business day of deposit with
Federal Express or similar overnight courier, freight prepaid or (iv) one (1)
business day after the business day of facsimile transmission, if delivered by
facsimile transmission with copy by first class mail, postage prepaid, and shall
be addressed (A) if to Employee, at his or her last known residential address
and (B) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason or as a result of any voluntary resignation shall be
communicated by a notice of termination to the other party hereto given in
accordance with this Section 8(b) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by the Employee to include in the notice any fact
or circumstance which contributes to a showing of Good Reason shall not waive
any right of the Employee hereunder or preclude the Employee from asserting such
fact or circumstance in enforcing his or her rights hereunder.

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement, together with any equity-based
compensation award agreement, constitutes the entire agreement of the parties
hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
With respect

-8-

--------------------------------------------------------------------------------

 

to equity-based compensation awards granted on or after the date hereof, the
acceleration of vesting provided herein will apply to such awards except to the
extent otherwise explicitly provided in the applicable equity-based compensation
award agreement.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY

 

CYPRESS SEMICONDUCTOR INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

EMPLOYEE

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

-9-